DETAILED ACTION
Claim 1 is allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fuiyeong Kim on April 25, 2022.
The application has been amended as follows: 
1. Binocular loupes with an optical system for enlarging an object, comprising: 
a pair of loupe bodies, each of the pair of loupe bodies including an eyepiece unit and a focus adjustment unit disposed in the eyepiece unit, the focus adjustment unit including 
a focus adjustment lens having a magnetic body at a periphery edge thereof, 
a magnet ring fitted into each of the pair of loupe bodies to contact with an inner peripheral edge of the eyepiece unit to be thereby held, the focus adjustment lens being disposed inside and attracted to the magnet ring, and 
a holding ring into which the focus adjustment lens is fitted, 
wherein the focus adjustment lens is held detachably to each of the pair of loupe bodies through the magnetic bodies being attracted to the magnet rings 
the holding ring is fixed to the eyepiece unit to cover the magnet ring, 
the magnet ring and the holding ring include holes having inner diameters substantially same as an outer diameter of the focus adjustment lens, respectively, 
the focus adjustment lens is disposed in the holes such that the magnetic body is attracted to the magnet ring and the focus adjustment lens is fixed to the eyepiece unit through the holding ring, 
each of the pair of loupe bodies includes a corrective lens at one end portion thereof, and the magnet ring is inserted into each of the pair of loupe bodies to contact the corrective lens, and 
the eyepiece unit includes a female screw unit on an inner region thereof and the holding ring includes a male screw unit on an outer region thereof, and the female screw unit and the male screw unit are engaged to each other to hold the magnetic ring which detachably holds the focus adjustment lens to the eyepiece unit through the holding ring.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the binocular loupes as claimed.  Specifically, the examiner agrees with the reasons set forth in the remarks of April 20, 2022 pages 3-8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
The examiner’s amendment was required to overcome potential rejections under §112 and to otherwise place the application in condition for allowance.  See co-filed interview summary.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                          April 25, 2022